                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARY CAMPISE,                               )
                                            )
              Plaintiff,                    )
                                            )
              v.                            )       No. 1:18 CV 6534
                                            )       Hon. Marvin E. Aspen
CEVA LOGISTICS,                             )
                                            )
              Defendant.                    )

                           MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

       We have before us Defendant CEVA Logistics’ (“CEVA”) motion for summary

judgment as to all counts of the complaint. (Dkt. No. 19.) CEVA submitted its statement of

material facts in accordance with Local Rule 56.1 (Dkt. No. 26.), in addition to a memorandum

of law in support of its motion for summary judgment. (Dkt. No. 25.) Plaintiff submitted a

memorandum of law in response to the motion that included a general statement of facts but no

Rule 56.1 statement. (Dkt. No. 24.) For the foregoing reasons, we grant Defendant’s motion for

summary judgment in its entirety.

                                       BACKGROUND

       Mary Campise is a citizen of Illinois whom CEVA logistics previously employed as a

sales executive. (Pl.’s Resp. Mem. to Def. Mot. for Summary Judgement (“Pl. Resp. Mem.”)

(Dkt. No. 24.) at 1.) Campise began working for CEVA in 2015. (Id.) CEVA terminated her

employment in May of 2017. (Id. at 4.) Campise failed to meet her sales quota every quarter she

worked for CEVA. (Campise Dep. 70:21–24, 71:9–16.) CEVA placed Campise on a

performance improvement plan in early 2017. (Id.) Campise never received a sales commission
during her time at CEVA. (Id. 71:17–72:2.) She admits not receiving a commission means she

had not met her quota in any quarter during her employment with CEVA. (Id.) Campise claims

CEVA did not track sales data correctly. (Id. 74:13–23.) CEVA denies this and states that

Campise simply did not meet her sales quota. (Colligan Decl. ⁋ 21.)

       CEVA Logistics employs Kevin Colligan as its Regional Vice President for the Midwest

team. (Id.) Colligan ran the Chicago office and oversaw the Midwest sales team. (Id.) Colligan

oversaw the sales team Campise worked on. (Def.’s Resp. to Pl.’s Statement of Facts (“Def. SOF

Resp.”) (Dkt. No. 26) at 9.) Colligan worked for CEVA for over eight years. (Id.) Colligan was

responsible for and had discretion to assign non-revenue accounts. (Id.; Pl. Resp. Mem. at 2.)

Colligan was also responsible for driving sales and providing support to his sales team. (Def.

SOF Resp. at 10.) Colligan would “ride” with a member of his sales team, meaning join them to

meet a client or potential client. (Pl. Resp. Mem. Ex. C (“Colligan Dep.”) (Dkt. No. 26–C) 27:1–

16.) Colligan testified that it was in his sole discretion who he would ride with and there was no

written policy on the matter. (Def. SOF Resp. at 10.) Colligan also said the majority of the time

he would ride with an employee when he was asked to ride with them. (Colligan Dep. 27:1–20.)

Colligan admitted his broad discretion could allow him to assign accounts to men but stated he

had not considered gender when assigning accounts. (Colligan Dep. 33:21–35:16.)

       Steve Walter was Kevin Colligan’s immediate supervisor beginning in September of

2018. (Def. SOF Resp. at 5; Pl.’s Mem. in Opposition to Summary Judgment Ex. D (“Walter

Dep.”) (Dkt. No. 24–D) 10:18–11:3.) Walter worked out of Houston, Texas when he was rehired

in 2018. (Walter Dep. 14:17–15:6.) Walter was not sure whether there was a human resources

representative in the Chicago office. Colligan, however, stated there was an HR representative in




                                                 2
Chicago the whole time Campise was employed at CEVA. (Def. SOF Resp. at 10; Colligan Dep.

22:5–23.)

                                       LEGAL STANDARD

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by: (A) citing to particular parts of materials in the record. . . .” Fed. R. Civ. P. 56(c)(1).

“The court need consider only the cited materials, but it may consider other materials in the

record.” Fed. R. Civ. P. 56(c)(3). Litigants in the Northern District of Illinois are required to

comply with local rules designed to effectuate these Federal Rules of Civil Procedure:

        Each party opposing a motion filed pursuant to Fed.R.Civ.P. 56 shall serve and
        file--
        (1) any opposing affidavits and other materials referred to in Fed.R.Civ.P. 56(e);
        (2) a supporting memorandum of law; and
        (3) a concise response to the movant's statement that shall contain:
        (A) numbered paragraphs, each corresponding to and stating a concise summary
        of the paragraph to which it is directed, and
        (B) a response to each numbered paragraph in the moving party's statement,
        including, in the case of any disagreement, specific references to the affidavits,
        parts of the record, and other supporting materials relied upon, and
        (C) a statement, consisting of short numbered paragraphs, of any additional facts
        that require the denial of summary judgment, including references to the
        affidavits, parts of the record, and other supporting materials relied upon.

N.D. Ill. L.R. 56.1(b). “Because of the important function local rules like Rule 56.1 serve

in organizing the evidence and identifying disputed facts, [the Seventh Circuit has]

consistently upheld the district court's discretion to require strict compliance with those

rules.” FTC v. Bay Area Bus. Council, Inc., 423 F.3d 627, 633 (7th Cir. 2005). District

courts have “no obligation to construe [a party’s statements] as compliant.” Id. at 634.




                                                   3
“The district court is not obliged to scour the record looking for factual disputes.” Id.

(quotation omitted).

       A genuine issue for trial exists when “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

106 S. Ct. 2505, 2510 (1986). This standard places the initial burden on the moving party to

identify “those portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the absence of a

genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323,

106 S. Ct. 2548, 2553 (1986) (internal quotations omitted). Once the moving party meets this

burden of production, the nonmoving party may not rest upon the mere allegations or denials of

the adverse party’s pleading, but rather must set forth specific facts showing that there is a

genuine issue of material fact for trial. Fed. R. Civ. P. 56(c). In deciding whether summary

judgment is appropriate, we must accept the nonmoving party’s evidence as true, and draw all

reasonable inferences in that party’s favor. See Anderson, 477 U.S. at 255, 106 S. Ct. at 2513.

                                            ANALYSIS

       We initially note Plaintiff’s failure to conform to the dictates of Local Rule 56.1. First,

she did not file a statement of facts consisting of short numbered paragraphs citing to the record

requiring denial of summary judgment. N.D. Ill. L.R. 56.1(b)(3)(B). Second, she did not file a

response to the Defendant’s statement of material facts including specific references to the

record or other supporting materials. N.D. Ill. L.R. 56.1(b)(3)(C). Thus, procedurally, the Court

is within its rights to consider Plaintiff’s response to Defendant’s motion as disputing no factual

allegations. Bay Area, 423 F.3d at 633. Nevertheless, we attempt to glean the facts Plaintiff

impliedly asserts and cross-reference the exhibits Plaintiff submitted ourselves to determine


                                                  4
whether there was any support for her version of events in the record. In addition, we still

construe all facts in the Defendant’s Rule 56.1 statement in the light most favorable to the

Plaintiff. See Anderson, 477 U.S. at 255, 106 S. Ct. at 2513. We conclude that Plaintiff has failed

to raise a genuine issue of material fact on each count of her complaint, and thus grant the

Defendants summary judgment motion in its entirety.

       I.      Sex Discrimination Claims

       Title VII prohibits employers from retaliating against employees for testifying, assisting,

or otherwise participating in a sex discrimination investigation. 42 U.S.C. § 2000e–3(a).

Retaliation and discrimination can both be proven under a direct or indirect method. Coleman,

667 F.3d at 859. To prove retaliation or discrimination under the direct method, plaintiff must

show that: (1) she engaged in protected activity or was a member of a protected class, (2) she

suffered a materially adverse employment action, and (3) there was a causal link between her

protected activity or protected class membership and the adverse action. Harden v. Marion Cty.

Sheriffs Dept., 799 F.3d 857, 861–62 (7th Cir. 2015); Coleman, 667 F.3d at 845. To prove

retaliation under the indirect method, the plaintiff must show that: (1) she engaged in protected

activity or was a member of a protected group, (2) she suffered a materially adverse employment

action, (3) she was meeting his employer's legitimate expectations, and (4) she was treated less

favorably than similarly-situated employees who did not engage in protected activity or was not

a member of a protected group. Id. at 862. “Once the plaintiff establishes a prima facie case

under the indirect method, a presumption of retaliation is triggered and the burden shifts to the

employer to articulate some legitimate, nonretaliatory reason for its action.” Id. (quotation

omitted). “When the employer does so, the burden shifts back to the plaintiff, who must present




                                                 5
evidence that the stated reason is a ‘pretext,’ which in turn permits an inference of unlawful

discrimination.” Id. (citing Coleman, 667 F.3d at 845).

        Plaintiff makes three arguments in her sex discrimination claim: (1) she was subject to

sexist statements; (2) she faced biased treatment; (3) she was fired in retaliation for her

complaints about sexism in the workplace. We address each of these categories of argument in

turn.

               A.      Sexist Statements

        Campise alleges she faced persistent sexist statements and abuse from her colleagues, but

points to only a single concrete instance of such conduct. 1 Colligan made a statement about the

music he listened to while having sex, which is clearly inappropriate sexually explicit conduct at

a work event. Nevertheless, Colligan’s statement was not directed at Campise, nor was it

designed to target her indirectly. (Campise Dep. 62:14–22.) Instead, Campise’s argument

amounts to a complaint that Colligan’s explicit statement created a hostile work environment.

Such a claim requires significantly more: Campise would need to show evidence of a pattern of

sexist comments, rather than a single inappropriate statement at a company dinner. (Id.) Finally,

it is not clear what Plaintiff believes the relationship between the Colligan statement and

Campise’s ultimate termination is: the two appear to be completely unrelated, even in her




1
  Campise mentions broadly that she believed the men in her workplace were talking about her or
her female co-workers in sexist ways. (Campise Dep. 60:24–61:14.) She also generally asserts
that they would make sexist comments, but without any examples of such a comment or pointing
to any particular incident, save the one with Colligan. (Campise Dep. 62:23–63:9.) As a result,
her characterization of events appears to solely reflect either speculation or her subjective feeling
at the time. But without more detail or documented complaints, we cannot credit her bare
conclusory assertion that she was subject to repeated sexist remarks. Hosick v. Chi. State Univ.
Bd. of Trustees, 924 F. Supp.3d 956, 968–69, 977 (N.D. Ill. 2013); ExxonMobil Oil Corp. v.
Amex Const. Co., Inc., 702 F. Supp.2d 942, 971 (N.D. Ill. 2010). Thus, we focus on the single
specific incident Campise points to in the record before us.
                                                  6
recounting of events. Campise says she contemporaneously complained about the comment, but

does not tie her complaint in any way to her retaliation argument. (Campise Dep. 91:16–92:3.)

Finally, while hostile language raises the specter of sexual harassment, Campise explicitly

disclaimed that theory when asked “[y]ou are not bringing a sexual harassment case to this

lawsuit, correct?” she replied “No, correct.” (Campise Dep. 94:12–17.) Thus, Campise’s

proffered evidence of a single incident of sexually inappropriate workplace discussion is merely

weak evidence suggesting Colligan’s gender bias or lack of attention to gender issues in his

office, rather than direct evidence of sexual harassment. If, for example, Campise’s supervisor

made statements suggesting he viewed women as worse salespeople than men generally, that

would be strongly probative of her claim. Frankly, nothing about Colligan’s comment about the

music he once had sex to suggests he would not assign sales accounts to women. In fact,

Campise herself points to Colligan’s alleged favoritism in favor of Kim McCloud at her expense,

suggesting any gendered bias is relatively muted at best. (Campise Dep. 67:1–16.)

                B.      Biased Treatment

        While we view the facts in the light most favorable to the Plaintiff on a motion for

summary judgment, conclusory assertions, speculation, and statements of subjective belief,

standing alone, do not create a genuine issue of material fact for a jury. Hosick v. Chi. State

Univ. Bd. of Trustees, 924 F. Supp.3d 956, 968–69, 977 (N.D. Ill. 2013); ExxonMobil Oil Corp.

v. Amex Const. Co., Inc., 702 F. Supp.2d 942, 971 (N.D. Ill. 2010); see also Sauzek v. Exxon

Coal USA, Inc., 202 F.3d 913, 918 (7th Cir. 2000) (“Speculation based on suspicious timing

alone . . . does not support a reasonable inference of retaliation . . . .”).

        Plaintiff fails to raise a genuine issue of material fact that women were subjected to

biased treatment in the assignment of accounts. She cannot point to contemporaneous statements



                                                    7
suggesting she lost accounts because of her gender (or age). (See Campise Dep. 94:18–97:17.)

She does not know how many accounts are given to men versus the number given to women.

(Campise Dep. 89:13–90:7.) She cites no statistical evidence in support of her claim that men

receive favorable treatment. She cannot say for sure whether the men given the accounts tend to

close the accounts with greater frequency than she does. She cannot even rule out the plausible

explanation that Colligan simply thought she was not good at her job. (See Colligan Dep. 51:15–

52:2.) The sole putative corroborating witness, Sara Marconi, declined to corroborate Campise’s

testimony. (Marconi Dep. 23:2–24.) Far from corroborating Campise’s claims that CEVA’s

environment was sexist, Marconi says she was worked up and angry because “[t]here were some

accounts that were removed from me that I felt were unfair.” (Id. 16:8–9.) Her accounts were

also not reassigned only to men, but instead to “Both. One male, one female.” (Id. 16:14.)

Marconi says she would characterize the claims of sexism as “a little stretched” and that she

“think[s she] got caught up and influenced and wanted to jump on the bandwagon.” (Id. 23:18–

24.) In other words, Campise points to no concrete and non-conclusory evidence of gender bias

in assignment distribution, and her sole witness to corroborate her sweeping account of CEVA’s

bias declined to support her story.

       On a motion for summary judgment, we do not credit generalized, subjective accounts

steeped in speculation, assertion and innuendo, particularly where those accounts are not

corroborated. Hosick v. Chi. State Univ. Bd. of Trustees, 924 F. Supp.2d 956, 968–69, 977 (N.D.

Ill. 2013); see also Hill v. Tangherlini, 724 F.3d 965, 967 (7th Cir. 2013) (describing personal

knowledge and allegation of specific facts as sufficient to raise a genuine factual issue, but

declining to find such an issue existed). Thus, Campise fails to raise evidence sufficient for a

reasonable jury to find for her as to the existence of gender bias in account assignments.



                                                 8
Therefore, Campise’s claim fails because she cannot prove she would have met her employer’s

legitimate expectations “but for” her employer’s discrimination. Put another way, CEVA

reasonably terminated Campise because she failed to meet her sales quotas for over two years

(Campise Dep. 71:9–73:9); Campise could not show her failure to meet quota was a result of

discrimination.

               C.      Retaliation

       To prove retaliation under the direct method, the plaintiff must show that: (1) she

engaged in a protected activity, (2) she suffered a materially adverse employment action, and (3)

there was a causal link between her protected activity and the adverse action. Harden, 799 F.3d

at 862. To show a causal link, the plaintiff must present sufficient evidence that her protected

activity “was a substantial or motivating factor in [her] termination.” Id. Plaintiffs may rely on

direct or circumstantial evidence to establish causation. Id. “[E]ven if no single piece of evidence

amounts to a smoking gun, [Plaintiff] may establish retaliation by assembling a number of pieces

of evidence none meaningful in itself. . . .” Id. (internal quotation marks omitted). The Seventh

Circuit recognizes three categories of circumstantial evidence: “suspicious timing, ambiguous

statements, and ‘other bits and pieces from which an inference of [retaliatory] intent might be

drawn;’ evidence that similarly-situated employees were treated differently; and evidence that

the employer’s stated reason for the decision was pretext.” Id. (quoting Hobgood v. Ill. Gaming

Bd., 731 F.3d 635, 647 (7th Cir. 2013)). “Temporal proximity between an employee’s protected

activity and an adverse employment action is rarely enough to show causation.” Harden, 799

F.3d at 862. Short timeframe between reporting and adverse consequences can be enough where

there is “corroborating evidence of retaliatory motive,” but not without such evidence. Id. at 863

(quoting Coleman, 667 F.3d at 861).



                                                 9
       Plaintiff’s timing evidence is thin even construing all available evidence in her favor.

Campise herself characterized her complaint as primarily about “giving accounts to Ben and Joe

that are in our territory,” rather than gender or age discrimination specifically. (Campise Dep.

94:23–24.) Plaintiff offers no specific complaint based on gender or age discrimination from

which one could infer retaliatory intent. (Campise Dep. 94:22–95:21.) Instead, she claims

vaguely that at one point she made a complaint to her supervisor about conditions that she

believed related to age and gender discrimination. (Id.) The parties dispute, and nothing more

than assertions support, the content of those complaints. (Campise Dep. 94:18–95:4; Def. SOF

Resp. at 3.) Given the lack of clarity about the point at which the purported protected activity

occurred, it is hard to say the timing of Plaintiff’s termination was suspicious. On the other hand,

the timing of her termination also occurred in the quarter after she was issued a formal warning

for failing to meet her sales quotas for eight straight performance quarters. (Campise Dep.

73:24–74:8.) The timing of Plaintiff’s firing appears to more closely align with CEVA’s account

of events, even assuming the truth of Plaintiff’s account of events. Given the weak timing

evidence, Plaintiff needs some corroborating evidence of retaliatory motive. Harden, 799 F.3d at

862–63. If, for example, her evidence for the underlying gender or age discrimination claims

were particularly strong that might show her employers were attempting to guard themselves

against the claim. Id. As explained above in our evaluation of the evidence on discrimination,

Campise’s underlying claim is weak and largely speculative. As a result, her supervisors’

motivation to terminate her to guard against her claim is similarly weak and speculative at best.

Absent any other corroborating evidence of motivation to retaliate, Campise’s timing evidence

cannot alone allow her retaliation claim to survive summary judgment.




                                                10
       Campise also argues CEVA’s rationale for terminating her was pretextual. To establish

whether a proffered rationale for termination is pretextual, we do not evaluate “whether the

stated reason ‘was inaccurate or unfair, but whether the employer honestly believed the reason it

has offered to explain the discharge.” Harden, 799 F.3d at 864 (quoting Harper v. C.R. England,

Inc., 687 F.3d 297, 311 (7th Cir. 2012). “A pretextual decision, then, involves more than just

faulty reasoning or mistaken judgment on the part of the employer; it is a lie, specifically a

phony reason for some action.” Harden, 799 F.3d at 864 (internal quotation marks omitted).

       Plaintiff offers no evidence from which we can conclude her termination was pretextual.

CEVA’s stated reason for Campise’s discharge is, at worst, mistaken. Plaintiff admits she had

not met her sales quota for eleven straight quarters, at least the way CEVA was recording the

sales. (Campise Dep. 72:7–16.) Although Plaintiff challenges Defendants’ method of calculating

and recording sales as mistaken, such a mistake does not establish pretext. Plaintiff needs to

show that the mistaken calculation was specifically designed to give employer a reason to

terminate her employment to make out her pretext argument. Harden, 799 F.3d at 864. Nothing

on this record supports that claim. To the contrary, CEVA appears to have calculated sales

quotas the same way the entire time Campise worked for the company. (Campise Dep. 73:16–

74:21.) In other words, nothing changed in their calculation before or after Campise made her

complaint. If anything, the sales quota policy is circumstantial evidence demonstrating the lack

of pretextual reasoning behind Plaintiff’s termination.

       Further, even if Plaintiff could establish a causal connection between her termination and

her complaints, her complaints were not a statutorily protected activity. “Although filing an

official complaint with an employer may constitute statutorily protected activity under Title VII,

the complaint must indicate the discrimination occurred because of sex, race, national origin, or



                                                 11
some other protected class.” Tomanovich v. City of Indianapolis, 457 F.3d 656, 663 (7th Cir.

2006). “Merely complaining in general terms of discrimination or harassment, without indicating

a connection to a protected class or providing facts sufficient to create that inference, is

insufficient.” Id. (citing Gleason v. Mesirow Fin., Inc., 118 F.3d 1134, 1147 (7th Cir. 1997);

Sitar v. Indiana Dept. of Transp., 344 F.3d 720, 727 (7th Cir. 2003); Sitar v. Indiana Dept. of

Transp., 344 F.3d 720, 727 (7th Cir. 2003)). For example, in Tomanovich, the Plaintiff claimed

he was terminated because of his complaint about sexual and national origin harassment, without

significant specific allegations regarding either form of discrimination. 457 F.3d at 664. The

Court determined his complaints were too general and referenced too little actual evidence of

either discrimination at the time they were made to constitute a statutorily protected activity. Id.

       Plaintiff cannot turn a complaint about sales into a qualifying protected activity after the

fact. Plaintiff adduces no evidence to demonstrate that she lodged a complaint about gender or

age discrimination. In fact, she has no evidence supporting she even mentioned age or gender

discrimination when she complained to Colligan. Much like Tomanovich, Plaintiff can point to

nothing beyond her own deposition to support her claim she complained about sex or age

discrimination. See id. Even then, her deposition testimony is conclusory and vague on the

content of her complaint. Finally, her complaint was not even of the official variety at issue in

Tomanovich, it was an unofficial statement to her direct supervisor. Id.; (Campise Dep. 91:16–

96:7.) Thus, even if Plaintiff’s complaints were causally related to her termination, they were too

general to be statutorily protected activity.

       II.     Age Discrimination Claims

       The Age Discrimination in Employment Act of 1967 (“ADEA”) outlaws discharge of any

individual or discrimination against any individual because of her age. 29 U.S.C. § 623(a)(1). In



                                                  12
order to prove disparate treatment because of age, plaintiff must “prove, by a preponderance of

the evidence, that age was the ‘but-for’ cause of the challenged adverse employment action.”

Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 180, 129 S. Ct. 2343 (2009).

        Plaintiff adduces zero evidence to survive summary judgment on her age discrimination

claim. Plaintiff’s sole factual statement describing age discrimination cannot even muster a

citation to the record. Campise’s own deposition contains no specific claim, incident, or even

comment that suggests even a hint of age discrimination. When asked whether her supervisor

ever made “any age bias[ed] remarks in your presence?” Campise responded “No.” (Campise

Dep. 61:18–20.) Similarly, Plaintiff’s response to Defendant’s summary judgment memo

contains a single reference to a fact in the section about age discrimination: “Campise is over 40

years of age . . . Plaintiff was terminated and individuals who less [sic] than 40 years of age were

treated more favorable [sic].” (Pl. Mem. at 11.) The only other claim Plaintiff or her counsel

makes is that “younger workers were given accounts and set up to succeed while older workers

were excluded.” (Id. at 10.) No specific factual evidence in the record supports this claim beyond

this bare assertion.

        Plaintiff’s proof of age discrimination is entirely speculative, which we cannot consider

at the summary judgment stage. The Court must “limit its analysis of the facts on summary

judgment to evidence that is properly identified and supported in the parties’ [Local Rule 56.1]

statement.” ExxonMobil Oil Corp. v. Amex Const. Co., Inc., 702 F. Supp.2d 942, 961 (N.D. Ill.

2010) (quoting Bordelon v. Chicago Sch. Reform Bd. of Trustees, 233 F.3d 524, 529 (7th Cir.

2000)). “Rule 56 demands something more specific than the bald assertion of the general truth of

a particular matter; rather it requires affidavits that cite specific concrete facts establishing the

existence of the matter asserted.” Drake v. Minn. Mining & Mfg. Co., 134 F.3d 878, 887 (7th Cir.



                                                   13
1998) (emphasis added); c.f. ExxonMobil, 702 F. Supp.2d at 962. “Mere speculation cannot

create questions of fact and opinions expressing a mere possibility with regard to a hypothetical

situation are insufficient to establish a genuine issue of material fact.” ExxonMobil, 702 F.

Supp.2d at 962 (quotation omitted).

          The only mentions of younger workers getting preferential treatment are speculative and

we therefore cannot consider them on summary judgment. The Plaintiff’s sole identified fact

related to age discrimination in her Rule 56.1 statement is: “younger workers were given

accounts and set up to succeed while older workers were excluded.” Plaintiff does not even cite

to the record following this statement, much less provide non-speculative and non-conclusory

evidence to support it. Searching the record ourselves, it is clear why: the only mentions of age

discrimination in any of the Plaintiff’s submission in response to this motion were speculative or

conclusory assertions in Plaintiff’s own deposition. (Campise Dep. 24:11–25:23, 80:3–14,

85:20–86:1, 98:14–15.) Plaintiff has failed to meet her initial burden of proof, so no genuine

issue of material fact exists for trial on her age discrimination claims.

          III.   Intentional Infliction of Emotional Distress

          Intentional infliction of emotional distress has three elements in Illinois: (1) the conduct

must be extreme and outrageous; (2) the actor must either intend that his conduct inflict severe

emotional distress, or know that there is at least a high probability that his conduct will cause

severe emotional distress; (3) the conduct must cause severe emotional distress. Feltmeier v.

Feltmeier, 798 N.E.2d 75, 80 (Ill. 2003) (quoting McGrath v. Fahey, 544 N.E.2d 806, 809 (Ill.

1988)).

          Conduct is not extreme or outrageous if it is “mere insults, indignities, threats,

annoyances, petty oppressions, or other trivialities.” McGrath, 544 N.E.2d at 809. “[T]o qualify



                                                   14
as outrageous, the nature of the defendant's conduct must be so extreme as to go beyond all

possible bounds of decency and be regarded as intolerable in a civilized community.” Feltmeier,

798 N.E.2d at 83. “The outrageousness of a defendant's conduct must be determined in view of

all the facts and circumstances pleaded and proved in a particular case.” McGrath, 544 N.E.2d at

90. “The more control which a defendant has over the plaintiff, the more likely that defendant's

conduct will be deemed outrageous, particularly when the alleged conduct involves either a

veiled or explicit threat to exercise such authority or power to plaintiff's detriment.” Id. at 86–87.

The reasonable belief that one is using his power for legitimate means is a substantial factor in

evaluating the outrageousness of his conduct. Id. at 88. For example, the Court in Gibson v.

Chemical Card Services Corp. held an employer’s investigation into theft of credit cards was not

outrageous conduct, because his desire to solve prior thefts and prevent future thefts was an

objectively legitimate end. 510 N.E.2d 37, 42 (Ill. 1987). Indeed, Illinois Courts have hesitated to

rule employers’ conduct outrageous, because “if everyday job stresses resulting from discipline,

personality conflicts, job transfers or even terminations could give rise to a cause of action for

intentional infliction of emotional distress, nearly every employee would have a cause of action.”

Graham v. Commonwealth Edison Co., 318 Ill.App.3d 736, 742 N.E.2d 858, 867 (Ill. 2000).

“Recognizing this high threshold . . . federal courts applying Illinois law have denied recovery to

plaintiffs who alleged that their employers subjected them to a continuous series of intentionally

discriminatory acts.” Van Stan v. Fancy Colours & Co., 125 F.3d 563, 568 (7th Cir. 1997). Thus,

Illinois courts “have limited recovery to cases in which the employer's conduct has been truly

egregious.” Id. Finally, “the fact that an employer's conduct might cause an employee

embarrassment or distress will not convert otherwise unactionable insults or indignities such as

the ones that the plaintiffs suffered into the extreme and outrageous conduct.” Id.



                                                 15
       Plaintiff fails to identify any case or fact that supports her claim that she experienced

outrageous conduct. When asked which of Defendant’s conduct was outrageous, she said

“showing favoritism toward the men, showing favoritism toward younger women. . . And not

following up . . . not completing [his approval] in a timely fashion.” (Campise Dep. 98:14–23.)

She also referenced reprimands in e-mails co-workers were copied on. (Id. 99:9–15.) Sexism in

the workplace is a serious concern, and can certainly be outrageous in some circumstances, but

the bare assertion of favoritism falls far short of previous cases finding outrageous conduct. For

instance, sexual assault, battery, or extreme verbal abuse of a gendered nature give rise to

liability for intentional infliction of emotional distress. See, e.g., Feltmeier, 798 N.E.3d at 83

(holding that more than a decade of verbal insults, humiliation, and abuse were outrageous

conduct). Similarly, forcing a pregnant woman to engage in physical labor and intentionally

increasing her assigned duties, while berating her in public for failing to meet the increased

burden, was sufficiently outrageous under Illinois law. Naeem v. McKesson Drug Co, 444 F.3d

593, 606 (7th Cir. 2006). Plaintiff’s claims simply do not rise to this level. Instead, her claim is

“basically saying because [Colligan] did not perform his job well with respect to [her], he

intentionally inflicted emotional distress upon [her].” (Campise Dep. 98:24–99:4.) In other

words, she suffered the basic indignity many workers suffer: the reality that a manager may at

times direct them poorly. See Richards v. U.S. Steel, 869 F.3d 557, 567 (7th Cir. 2017) (rejecting

a similar claim that also included ad hominem attacks on the plaintiff). This may be unfortunate,

but it is not outrageous.

       Even if we concluded Colligan’s conduct was outrageous, he did not have the requisite

intent to inflict emotional distress. To establish intentional infliction of emotional distress the

Plaintiff must show the Defendant either intended to inflict or knew that his conduct was likely



                                                  16
to inflict severe emotional distress on the Plaintiff. Fletmeier, 798 N.E.2d at 83. For example, in

Feltmeier the Illinois Supreme Court held an abusive husband should have known his decade-

long pattern of verbal and physical abuse of his wife would cause severe emotional distress. Id.

Similarly, in Naeem the Seventh Circuit held statements that the employer took action “to ‘send

[Plaintiff] a message” and “affect [her] mental processes” met the intent requirement. 444 F.3d at

606.

       Campise’s deposition itself shows that she fails to meet the intent requirement here.

Rather than intentionally engage in abusive conduct, Colligan simply failed to effectively

perform his duties. (Campise Dep. 98:24–99:4.) Similarly, Campise charges Colligan with not

following up on her accounts and requests; this is at best negligence, but hardly of the sort an

employer knows will cause severe emotional distress. (Campise Dep. 98:14–23.) While

favoritism could be intentional, the record does not show any specific facts showing Colligan

consciously engaged in gender-biased favoritism. Finally, a reasonable person would not expect

assigning accounts to one employee over another to result in severe emotional distress, even if

done before the entire sales team. Similarly, vulgar language can be distressing when it is part of

a habitual pattern of degradation and personal abuse, but Campise alleges only indelicacy on the

part of factory workers, rather than ad hominem abuse. (Campise Dep. 102:11–103:12.) While

some emotional distress may be expected, most people would not expect distress “so severe that

no reasonable [person] could be expected to endure it” to result. Feltmeier, 798 N.E.2d at 84.

Thus, we grant Defendants’ summary judgment on the emotional distress claim because: (1) as a

matter of law, Plaintiff’s claim falls short of showing outrageous conduct; (2) Plaintiff failed to

produce evidence such that a reasonable jury could find that Defendant intended to inflict severe

emotional distress, even if Defendant’s actions were outrageous.



                                                 17
       Finally, Plaintiff must prove she suffered severe emotional distress to prevail on her

claim. “There is no fixed threshold of severity that purely emotional or psychological distress

must cross in order to make the defendant's conduct actionable.” Bristow v. Drake Street Inc., 41

F.3d 345, 349 (7th Cir. 1994). “The law intervenes only where the distress inflicted is so severe

that no reasonable man could be expected to endure it.” Id. (quotation omitted). There is no

bright line test for severity. Id. The Seventh Circuit has not held there were severe reactions in

cases where the Plaintiff experienced sleepless nights and nightmares. Swanson v. Swanson, 121

Ill.App.2d 182, 257 N.E.2d 194, 196 (1970). On the other hand, the Circuit Court has held severe

emotional reactions exist when a Plaintiff provides evidence of a number of symptoms, such as

experience of depression, stomach pains and vomiting, constant crying, and low function.

Bristow, 41 F.3d at 349–50; Naeem, 444 F.3d at 606–07. Duration of therapy can also provide

“added support for the severity of the distress.” Pavilon v. Kaferly, 204 Ill. App. 3d 235, 247,

561 N.E.2d 1245, 1252 (1st 1990).

       Plaintiff has not suffered a severe emotional reaction. Although Plaintiff did suffer from

embarrassment and lost sleep, she alleges no other physical symptoms. (Campise Dep. 17:2–

20:24.) Lost sleep and embarrassment were not enough to establish severe distress in Swanson,

and are similarly not enough standing alone to establish severe distress. 121 Ill. App.2d, 257

N.E.2d at 196. Plaintiff also claims she was depressed and still suffers from depression.

(Campise Dep. 20:18–24.) She only asserts this in a conclusory manner and cites no evidence

besides a previous prescription for antidepressants. (Campise Dep. 18:12–19:22.) A single

prescription she took for “a few weeks” and did not even refill does not alone substitute for the

lack of symptoms of severe emotional reactions. In other cases finding severe emotional distress,

the Plaintiff either suffered a number of clear physical symptoms like pain, vomiting, loss of



                                                 18
motivation, and constant crying, Bristow 41 F.3d at 349–50, or had an expert testify about the

need for continuing psychotherapy to treat ongoing symptoms. See Naeem, 444 F.3d at 607.

Finally, unlike the Pavilon plaintiff who underwent longstanding psychotherapy, Campise has

not continued to see a medical provider for her issues. (Campise Dep. 20:21–24.) While she does

speak to her sister, there is not enough evidence on the record to suggest that her sister is

performing duties of the kind and scope Pavilon received from her therapist for years. Compare

Pavilon, 204 Ill. App. 3d at 247, 561 N.E.2d at 1252 with (Campise Dep. 17:19–19:12.) Thus,

there is insufficient evidence on the record to conclude there is a genuine issue of material fact

about the severity of Campise’s emotional reaction. Therefore, judgment as a matter of law is

appropriate for Defendant as to all three elements of Plaintiff’s claim for intentional infliction of

emotional distress.

                                          CONCLUSION

The Defendant’s motion for summary judgment (Dkt. No. 19) is granted in its entirety. It is so

ordered.



                                                       ____________________________________
                                                       Honorable Marvin E. Aspen
                                                       United States District Judge


Dated: November 26, 2019
       Chicago, Illinois




                                                 19
